             Case 2:20-cv-00075-LPR Document 9 Filed 07/01/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

JACOB BAKER                                                                         PLAINTIFF
#005349

v.                                Case No. 2:20-CV-75-LPR-BD


PATRICIA SNYDER, et al.                                                          DEFENDANTS


                                              ORDER

       The Court has received a Recommended Disposition (“the Recommendation”) from United

States Magistrate Judge Beth Deere recommending dismissal without prejudice for failure to

prosecute.       (Doc. 7).   There have been no objections.         After a careful review of the

Recommendation, as well as of the record, the Court concludes that the Recommendation should

be, and hereby is, approved and adopted as this Court’s findings.

       Accordingly, Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice for failure

to prosecute.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action is considered frivolous and not

in good faith.

       IT IS SO ORDERED this 1st day of July 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
